       Case 4:20-cv-00523-WS-MJF Document 5 Filed 12/14/20 Page 1 of 2



                                                                               Page 1 of 2


                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION




PAUL WAYNE MERRITT,

      Petitioner,

v.                                                           4:20cv523–WS/MJF

FLORIDA PAROLE COMMISSION, et al.,

      Respondent.



                ORDER DISMISSING PETITIONER'S PETITION
                     FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 3) dated November 5, 2020. The magistrate judge recommends that the

petitioner's petition for writ of habeas corpus be dismissed as successive. The

petitioner has filed no objections to the report and recommendation.

      Because there is nothing in the record that reflects that the petitioner has

been granted leave by the Eleventh Circuit to file a second or successive habeas

corpus petition, this court lacks the authority to consider the petitioner's claim.

Accordingly, it is ORDERED:
       Case 4:20-cv-00523-WS-MJF Document 5 Filed 12/14/20 Page 2 of 2



                                                                              Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 3) is hereby

ADOPTED and incorporated by reference into this order.

      2. The petitioner's petition for writ of habeas corpus is DISMISSED as an

unauthorized successive petition, over which this court lacks jurisdiction.

      3. The clerk shall enter judgment stating: "All claims are dismissed for lack

of jurisdiction.”

      DONE AND ORDERED this             14th    day of     December      , 2020.


                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
